Citation Nr: 1012523	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-32 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent disabling for service-connected left unicondylar 
knee replacement, previously rated as status-post left knee 
arthroscopy, prior to January 24, 2007.

2.  Entitlement to an increased rating in excess of 30 
percent disabling for service-connected left unicondylar 
knee replacement, previously rated as status-post left knee 
arthroscopy, beginning May 1, 2008.

3.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to service-connected left 
knee disorder.

4.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected left 
knee disorder.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to May 
1995, and January 1996 to April 1996, during the Persian 
Gulf War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from January 2003 and March 2005 rating decisions of 
the Department of Veterans Affairs (VA), San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).  The 
Veteran disagreed with such decisions and subsequently 
perfected appeals.   

In May 2008, the Board remanded this claim to the RO for 
additional development, including a hearing before a member 
of the Board.  That development was completed and the case 
was returned to the Board for appellate review.  

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A copy of the 
hearing transcript is of record and has been reviewed.      

The issues of entitlement to service connection for a right 
knee disorder, claimed as secondary to service-connected 
left knee disorder and entitlement to service connection for 
a low back disorder, claimed as secondary to service-
connected left knee disorder, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On April 21, 2009, after the Veteran's appeal for 
entitlement to an increased rating in excess of 10 percent 
disabling for service-connected left unicondylar knee 
replacement, previously rated as status-post left knee 
arthroscopy, prior to January 24, 2007, was transferred to 
the Board, the Veteran, through his accredited 
representative, withdrew his appeal for an increased rating 
in excess of 10 percent disabling for the service-connected 
left knee disability on the record of his Board video 
conference hearing.

2.  On April 21, 2009, after the Veteran's appeal for 
entitlement to an increased rating in excess of 30 percent 
disabling for service-connected left unicondylar knee 
replacement, previously rated as status-post left knee 
arthroscopy, beginning May 1, 2008, was transferred to the 
Board, the Veteran, through his accredited representative, 
also withdrew his appeal for an increased rating in excess 
of 30 percent disabling for the service-connected left knee 
disability on the record of his Board video conference 
hearing.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a timely appeal for 
entitlement an increased rating in excess of 10 percent 
disabling for service-connected left unicondylar knee 
replacement, previously rated as status-post left knee 
arthroscopy, prior to January 24, 2007, filed by the Veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a timely appeal for 
entitlement to an increased rating in excess of 30 percent 
disabling for service-connected left unicondylar knee 
replacement, previously rated as status-post left knee 
arthroscopy, beginning May 1, 2008, filed by the Veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeals for increased ratings for the service-
connected left knee disability arise from a January 2003 
rating decision, to which the Veteran filed a timely notice 
of disagreement (NOD), received March 2003, with the denial 
of an increased rating for the service-connected knee 
disability.  In July 2003, the Veteran submitted VA Form 9, 
"Appeal to Board of Veterans' Appeals" (Substantive Appeal), 
indicating he was appealing the aforementioned denied 
issues.  In an October 2003 rating decision, the RO granted 
an increased rating of 10 percent disabling effective 
November 14, 2002.  In March 2007, June 2007, and September 
2007, the RO also granted a temporary total disability 
rating effective January 24, 2007, to April 30, 2008, and a 
subsequent 30 percent disability rating, effective May 1, 
2008, for the service-connected left knee disability.  The 
Board notes that although the RO granted increased ratings 
of 10 percent and 30 percent disabling, such disability 
ratings are less than the maximum available rating; thus, 
the issues of entitlement to an increased rating for the 
service-connected left knee disability remained on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The appeals 
were certified to the Board for appellate review.  

During the pendency of such review, the Veteran, through his 
accredited representative, withdrew his claims for an 
increased rating in excess of 10 percent disabling prior to 
January 24, 2007, and an increased rating in excess of 30 
percent disabling beginning May 1, 2008, for the service-
connected left knee disability, in an April 21, 2009 Board 
video conference hearing before the undersigned Veterans Law 
Judge.  See April 2009 Board Video Hearing Transcript.  The 
Board construes this statement as a withdrawal of the 
aforementioned issues.

Pursuant to the laws administered by VA, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 
U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 
(2009).  A Substantive Appeal may be withdrawn either on the 
record at a hearing or in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(b)(1).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a) (2009).  

Here, the Veteran has withdrawn the appeals of entitlement 
to an increased rating in excess of 10 percent disabling for 
service-connected left unicondylar knee replacement, 
previously rated as status-post left knee arthroscopy, prior 
to January 24, 2007, and entitlement to an increased rating 
in excess of 30 percent disabling for service-connected left 
unicondylar knee replacement, previously rated as status-
post left knee arthroscopy, beginning May 1, 2008.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration on the aforementioned issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeals of the issues of entitlement to an increased 
rating in excess of 10 percent disabling for service-
connected left unicondylar knee replacement, previously 
rated as status-post left knee arthroscopy, prior to January 
24, 2007, and entitlement to an increased rating in excess 
of 30 percent disabling for service-connected left 
unicondylar knee replacement, previously rated as status-
post left knee arthroscopy, beginning May 1, 2008; thus, 
these appeals are dismissed.


ORDER

The appeal for entitlement to an increased rating in excess 
of 10 percent disabling for service-connected left 
unicondylar knee replacement, previously rated as status-
post left knee arthroscopy, prior to January 24, 2007, is 
dismissed.

The appeal for entitlement to an increased rating in excess 
of 30 percent disabling for service-connected left 
unicondylar knee replacement, previously rated as status-
post left knee arthroscopy, beginning May 1, 2008, is 
dismissed.


REMAND

The Veteran also seeks service connection for right knee and 
low back disorders which he claims are secondary to his 
service-connected left knee disability.  Although the Board 
regrets the additional delay, based on review of the record 
further development is necessary prior to adjudicating the 
claims on the merits.

The Board finds that a remand is necessary in order to 
obtain outstanding records from the Social Security 
Administration (SSA).  As indicated by the Veteran in April 
2009 statements, he receives SSA disability benefits for his 
right knee and back.  As such, a remand is necessary in 
order to obtain any determination pertinent to the Veteran's 
claim for SSA benefits, as well as any medical records 
relied upon concerning that claim.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has 
actual notice of the existence of records held by SSA which 
appear relevant to a pending claim, VA has a duty to assist 
by requesting those records from SSA).

The Board notes that the Veteran was provided with VA 
examinations and opinions regarding his secondary service 
connection claims for a right knee disorder and a low back 
disorder.  See February 2005 VA Joints Examination Report; 
February 2005 VA Spine Examination Report.  Although the 
examiners provided negative opinions regarding his secondary 
service connection claims for right knee and low back 
disorders based on physical examination and review of the 
evidence then of record at the time of the examinations, 
review of the evidence of record reveals that the examiners 
did not have the benefit of review of subsequent treatment 
records which indicate that the Veteran suffers from low 
back pain, as early as 1997, and right knee pain that 
resulted from problems relating to compensating for the left 
knee disability when walking.  See March 2006 Neurosurgery 
Consult, San Juan VA Medical Center (VAMC).  Further, the 
Veteran's SSA records may support his claims for secondary 
service connection.  Based on the foregoing, VA exams, 
including opinions, are necessary to ascertain whether the 
Veteran's whether the Veteran's right knee and low back 
disorders are secondary to his service-connected left knee 
disability.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as 
well as any medical records relied upon 
concerning that claim, should be 
obtained from SSA and associated with 
the claims file.

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  
The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.

2.  The AMC/RO should also obtain the 
Veteran's current treatment records 
regarding his right knee and back from 
the San Juan VAMC, beginning September 
2007, and associate these records with 
the claims folder.     

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  
The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.

3.  After the above development has 
been completed and all outstanding 
records have been associated with the 
claims file, the Veteran should be 
afforded an appropriate VA medical 
examination to determine the current 
nature and etiology of any right knee 
disability.  

The VA medical examiner should verify 
whether the Veteran has a right knee 
disability, and render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current right knee disability is 
related to, to include aggravated by, 
the Veteran's service-connected left 
knee disability.  Also, the examiner 
should render an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
current right knee disability is 
otherwise related to service. 

A complete rationale should be provided 
for any opinion.  The examiner should 
reconcile his or her opinion with the 
Veteran's STRs, the February 2005 VA 
Joints Examination Report, and any VA 
and/or private treatment records 
obtained regarding the Veteran's 
claimed disorders.  The claims file 
should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiners 
in conjunction with each examination 
and the report should state that such 
review has been accomplished.

4.  The Veteran should also be afforded 
an appropriate VA medical examination 
to determine the current nature and 
etiology of any back disability.  

The VA medical examiner should verify 
whether the Veteran has a back 
disability, and render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current back disability is related 
to, to include aggravated by, the 
Veteran's service-connected left knee 
disability.  Also, the examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
back disability is otherwise related to 
service. 

A complete rationale should be provided 
for any opinion.  The examiner should 
reconcile his or her opinion with the 
Veteran's STRs, the February 2005 VA 
Spine Examination Report, and any VA 
and/or private treatment records 
obtained regarding the Veteran's 
claimed disorders.  The claims file 
should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiners 
in conjunction with each examination 
and the report should state that such 
review has been accomplished.

5.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claims for right knee and 
low back disorders, taking into account 
any newly obtained evidence.  All 
applicable laws and regulations should 
be considered.  If any benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a Supplemental Statement 
of the Case (SSOC) and given the 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand are 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


